

AMENDMENT NO. 1 TO LOAN AGREEMENT


        This AMENDMENT NO. 1 TO LOAN AGREEMENT dated as of February 25, 2020
(the “Amendment”), between AirCo 1, LLC, a Delaware limited liability company
(the “Borrower”), and Minnesota Bank & Trust, a Minnesota state banking
corporation (the “Lender”).


RECITALS:


A. The Borrower and the Lender are parties to that certain Loan Agreement dated
as of April 3, 2019, as amended by that certain Change in Terms Agreement dated
November 8, 2019 (as so amended, the “Original Agreement”).


B. The Borrower has requested that the Lender amend the Original Agreement.
C. Subject to the terms and conditions of this Amendment, the Lender will agree
to the foregoing request of the Borrower.


NOW, THEREFORE, the parties agree as follows:


1.Defined Terms. All capitalized terms used in this Amendment shall, except
where the context otherwise requires, have the meanings set forth in the
Original Agreement as amended hereby.
2.Amendment. The term “Stated Termination Date” defined in Section 2(a) (1)
Original Agreement is hereby extended to August 31, 2021.
3.Conditions to Effectiveness. This Amendment shall become effective on the date
(the “Effective Date”) when, and only when, the Lender shall have received:
(a)this Amendment, duly executed by the Borrower;
(b)an Acknowledgment and Agreement, in the form provided by the Lender, duly
executed by Air T, Inc.; and
(c)such other documents as the Lender may reasonably request.
4.Representations and Warranties. To induce the Lender to enter into this
Amendment, the Borrower represents and warrants to the Lender as follows:
(a)The execution, delivery and performance by the Borrower of this Amendment and
any other Loan Document to which the Borrower is a party have been duly
authorized by all necessary corporate action, do not require any approval or
consent of, or any registration, qualification or filing with, any government
agency or authority or any approval or consent of any other person (including,
without limitation, any shareholder), do not and will not conflict with, result
in any violation of or constitute any
5471622_1.docx

--------------------------------------------------------------------------------



default under, any provision of the Borrower’s articles of incorporation or
bylaws, any agreement binding on or applicable to the Borrower or any of its
property, or any law or governmental regulation or court decree or order,
binding upon or applicable to the Borrower or of any of its property and will
not result in the creation or imposition of any security interest or other lien
or encumbrance in or on any of its property pursuant to the provisions of any
agreement applicable to the Borrower or any of its property;
(b)The representations and warranties contained in the Original Agreement are
true and correct as of the date hereof as though made on that date except: (i)
to the extent that such representations and warranties relate solely to an
earlier date; and (ii) that the representations and warranties set forth in
Section 6(i) of the Original Agreement to the internally-prepared financial
statements of the Borrower shall be deemed to be a reference to the financial
statements of the Borrower most recently delivered to the Lender pursuant to
Section 7(a)(ii) of the Original Agreement;
(c)No events have taken place and no circumstances exist at the date hereof
which would give the Borrower the right to assert a defense, offset or
counterclaim to any claim by the Lender for payment of the Obligations;
(d)The Original Agreement, as amended by this Amendment and each other Loan
Document to which the Borrower is a party are the legal, valid and binding
obligations of the Borrower and are enforceable in accordance with their
respective terms, subject only to bankruptcy, insolvency, reorganization,
moratorium or similar laws, rulings or decisions at the time in effect affecting
the enforceability of rights of creditors generally and to general equitable
principles which may limit the right to obtain equitable remedies; and
(e)Before and after giving effect to this Amendment, there does not exist any
Default or Event of Default.
5.Release. The Borrower hereby releases and forever discharges the Lender and
its successors, assigns, directors, officers, agents, employees and participants
from any and all actions, causes of action, suits, proceedings, debts, sums of
money, covenants, contracts, controversies, claims and demands, at law or in
equity, which the Borrower ever had or now has against the Lender or its
successors, assigns, directors, officers, agents, employees or participants by
virtue of the Lender’s relationship to the Borrower in connection with the Loan
Documents and the transactions related thereto
6.Reference to and Effect on the Loan Documents.
(a)From and after the date of this Amendment, each reference in the Original
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Original Agreement, and each reference to the “Loan
Agreement”, the “Loan Agreement”, “thereunder”, “thereof”, “therein” or words of
like import referring to the Original Agreement in any other Loan Document shall
mean and be a reference to the
        2



--------------------------------------------------------------------------------



Original Agreement as amended hereby; and except as specifically set forth
above, the Original Agreement remains in full force and effect and is hereby
ratified and confirmed.
(b)The execution, delivery and effectiveness of this Amendment shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of the Lender under the Agreement or any other Loan Document, nor constitute a
waiver of any provision of the Agreement or any such other Loan Document.
7.Costs, Expenses and Taxes. The Borrower agrees to pay on demand all costs and
expenses of the Lender in connection with the preparation, reproduction,
execution and delivery of this Amendment and the other documents to be delivered
hereunder or thereunder, including their reasonable attorneys’ fees and legal
expenses. In addition, the Borrower shall pay any and all stamp and other taxes
and fees payable or determined to be payable in connection with the execution
and delivery, filing or recording of this Amendment and the other instruments
and documents to be delivered hereunder and agrees to save the Lender harmless
from and against any and all liabilities with respect to, or resulting from, any
delay in the Borrower’s paying or omission to pay, such taxes or fees.
8.Governing Law. THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS AMENDMENT
SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING
EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF.
9.Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
10.Counterparts. This Amendment may be executed in counterparts and by separate
parties in separate counterparts, each of which shall be an original and all of
which taken together shall constitute one and the same document. Receipt by
telecopy, pdf file or other electronic means of any executed signature page to
this Amendment shall constitute effective delivery of such signature page.
11.Recitals. The Recitals hereto are incorporated herein by reference and
constitute a part of this Amendment.
        [SIGNATURE PAGE FOLLOWS]

        3



--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the date first above.


AIRCO 1, LLC


By: ________________________________
Name: ________________________________
Its: ________________________________








Minnesota Bank & Trust


By:_________________________________
Name: Eric P. Gundersen
Title:  Senior Vice President












































[signature page Amendment No. 1 to Loan Agreement]


18778475v1


084126\039\4897311.v2